ACCEPTED
                                                                                                          04-15-00096-CV
                                                                                               FOURTH COURT OF APPEALS
                                                                                                    SAN ANTONIO, TEXAS
                                                                                                      4/3/2015 7:14:47 PM
                                                                                                            KEITH HOTTLE
                                        Cause No. 2014-CI-03033                                                    CLERK


MOAB CONSTRUCTION                             §                       IN THE DISTRICT COURT
                                              §
v.                                            §                       407th JUDICAL FILED IN -
                                                                                     DISTRICT
                                                                                            ---
                                                                              4th COURT OF APPEALS
                                                                                            ---
                                              §                  SAN ANTONIO,       - - ---- TEXAS
                                                                                  -
                                                                                - TEXAS EM -PM        --
ALS 88 DESIGN BUILD, LLC                      §           BEXAR 4/3/2015
                                                                COUNTY,- - - ---7:14:47
                                                                                 I D         - - ----
                                                                    --- VO -----
                                                                  KEITH -E.         --HOTTLE
                                   MOTION TO ABATE APPEAL                     - --
                                                                       ----Clerk

     Now Comes, ALS 88 Design Build, LLC, and files this Motion to Abate Appeal and in support

hereof respectfully shows as follows:
                                                                                     FILED IN
                                                                            4th COURT OF APPEALS
                                                                              SAN ANTONIO, TEXAS
                                                    I.                      4/6/2015 4:10:00 PM
                                                                               KEITH E. HOTTLE
       ALS 88 Design Build, LLC filed a notice of interlocutory appeal after the trialClerk
                                                                                       court denied its

motion to dismiss MOAB Construction Company’s claims pursuant to Tex. Civ. Prac. & Rem. Code

§150.002(b) & (e), on the ground that the certificate of merit filed by MOAB to support its claims failed

to comply with the mandatory requirements of §150.002(b).

       ALS 88 Design Build, LLC filed a motion to stay the jury trial of the case which was denied by

this Court and the case proceeded to trial; a jury returned a verdict in favor of MOAB Construction

Company, Inc. and ALS 88 Design Build, LLC filed an amended notice of appeal to include the merits of

MOAB’s claims, although judgment on the jury verdict has not yet been entered. ALS 88 Design Build,

LLC filed a Motion for Judgment NOV which is set for hearing on April 8, 2015. MOAB Construction

Company, Inc.’s Motion to Enter Judgment is also set for hearing on April 8, 2015.

       ALS 88 Design Build, LLC moves to abate this appeal pending the trial court’s consideration of

ALS 88 Design Build, LLC’s Motion for Judgment NOV and MOAB’s Motion to Enter Judgment, and

further moves to extend the deadline to file complete copies of the clerk’s record and the reporter’s

record as necessary.
     Respectfully submitted this the 3rd day of April, 2015.

                                    Regina Bacon Criswell
                                    Attorney and Counselor at Law
                                    Carriage Place
                                    7803 Bent Briar
                                    San Antonio, Texas 78250

                                By: /S/Regina Bacon Criswell
                                   SBN: 01496580
                                   (210) 775-1155 (ofc)
                                   (210) 251-2071 (fax)

                                       CERTIFICATE OF SERVICE
      This is to certify that a true and correct copy of the above and forgoing was served in
accordance with the Texas Rules of Appellate Procedure on the persons listed below in the
manner indicated.

Tom Hall                       Via e-file
Attorney for MOAB Construction Company, Inc.

                                     /S/Regina Bacon Criswell
                                    REGINA B. CRISWELL